Barrows, J.,
dissenting. I agree in holding that Ira Crocker, not having taken the precaution to fortify himself with the written request of this plaintiff and her husband to invest a portion of the trust fund in the note of the husband, secured by the mortgage of the slate stock, was responsible for the goodness of the investment.
*66But I do not see how we can, with propriety, set aside the settlement and release, which I cannot doubt were deliberately and understanding^ made by the plaintiff after her coverture had ceased — she at the time being aware of the uncertain character of the slate stock which she was receiving.
I concur with Judge Cutting in holding that “this release, if understandingly executed, would operate to bar the plaintiff of all claim in law and equity against the estate of Ira Crocker.”
And it seems to me that the uncontradicted testimony on page 45 of the report, given by the honorable counsel who conducted this settlement on the part of Ira Crocker’s executor, establishes the fact that it was so executed. How can the remark made by the plaintiff to the counsel of the executor in the progress of the negotiation, that she “ ought to have had the whole quarry instead of a part of it,” etc., be interpreted except upon the hypothesis that she understood the character of the adjustment she was making, and that she had doubts about the value of the security she was receiving ?
But there is another and distinct view of this matter, which seems to me entirely conclusive.
I cannot but put some faith in the estimate placed by the plaintiff’s witness, Charles B. Abbott, upon the actual value of the stock at the time of that settlement. See his answer on page 30 of the report. “ My judgment is that the shares in the B. & P. Slate Co., in the summer of 1865” (which was the time of the settlement), “ were then worth the original $12.50 per share, and the assessment.”
Can this plaintiff be allowed to take a stock, which, at the appraisal of her own witness, was, at the time she took it, worth much more than enough to pay her claim, and then, when she has allowed it to be sacrificed by her own improvidence, again have recourse to the estate of her deceased trustee, from which she received it in full satisfaction and discharge of all claims against him as such trustee ?
She ought, at least, to return the stock, if she would rescind the contract of adjustment and release.
*67It does not seem to me that “ the inadequacy of price, or the inequality of advantages in the bargain,” is made out, but only that this plaintiff was so unfortunate as to allow her stock to be thrown away after she had received it in discharge of her claim against the trustee’s estate.
In this dissenting opinion of BaRkows, J., AppletoN, C. J., and Kent, J., concur.